of a writ of mandamus, the writ should be sought in the district court,
                  with appeal from an adverse judgment to this court."). Regardless,
                  extraordinary relief is not warranted here, see Stock meier v. State, Bd. of
                  Parole Comm'rs, 127 Nev. „ 255 P.3d 209, 214 (2011) (explaining
                  that an inmate waives any objection to errors in his or her presentence
                  investigation report by failing to challenge the alleged errors on direct
                  appeal from a conviction and sentence), and we have previously denied the
                  relief requested in this petition, and petitioner did not request rehearing
                  of that decision.   See Houston v. State, Dep't of Pub. Safety, Docket No.
                  60881 (Order Denying Petition, March 19, 2013). Accordingly, we
                              ORDER the petition DENIED.'




                                                                                           J.




                  cc: Brick P. Houston
                       Attorney General/Carson City
                       Eighth District Court Clerk


                          'We direct the clerk of this court to file the proper person motion
                  regarding the failure to pay the filing fee, provisionally received in this
                  court on January 25, 2013, and we conclude that no action is necessary as
                  the filing fee has since been waived.


SUPREME COURT
       OF
     NEVADA                                            2
(0) 1947A 9.47,